Title: To James Madison from Joseph Jones, 11 December 1794
From: Jones, Joseph
To: Madison, James


Dr Sr.
Fredg. 11th. Decr. 1794.
Since my last to you I have recd. a letter from Monroe dated the 4th & 6th Septr. It came by the last post and cost me 5/9—from whence or how it came I cannot discover by the marks on the letter. He informs me they were all well, and that he expected to write to Yourself and Mr. Jefferson by the same opportunity—that he had before written to the Secretary of State. The news it contains we have long since had. With respect to money matters he says he had requested Mr. Randolph to furnish me on his ascot. with 1000 Dols.—this I expected wod. have been done as I informed Mr. Randolph on my application to him Col. Monroe having spoken to that effect when we parted—this was meant to enable me to satisfy any balances due from him here that called for present payment as well as to aid in the purchase from Carter shod. I make it. The inclosed abstrac⟨t⟩ from his letter will shew you what he has written respecting these matters. I shall inclose one also to Mr. Randolph. Presuming the balance of the 1000 dols. not already advanced will be furnished to my draught (which I conjecture will be about £125. this money [)] could a bill Be negociated on Monroe for about £200 payable in Paris Amsterdam or Rotterdam it wod. enable me to compleat the first payment to Carter wch. is to be the last day of this month and also to satisfy some balances from him that require present payment—subsequent arrangements can be made in time for the remainder of what he may owe or have to pay on accot. of the land purchased from Carter. You will be so kind as to converse with Mr. Randolph and give me information on these matters as the time of payment is at hand and a deed for the Land taken. I am Yr. friend & Servt
Jos: Jones.
